     Case 2:20-cv-11659-PA-AFM Document 20 Filed 03/10/21 Page 1 of 3 Page ID #:67




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard Street, Suite 780
     Woodland Hills, CA 91367
 4
     Telephone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7

 8   Attorneys for Plaintiff
 9
     Jason P. Stearns, Esq. (Admitted Pro Hac Vice)
10   Freeborn & Peters LLP
     201 N. Franklin Street, Suite 3550
11
     Tampa, FL 33601
12   Telephone: 813-488-2926
13   Fax: 813-488-2960
     jstearns@freeborn.com.com
14

15   Attorney for Defendant Steel Supplements, Inc.
16
                          UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
     DREW MOORE, individually, and on              )    Case No. 2:20-cv-11659-PA-AFMx
19   behalf of all others similarly situated,      )
20                                                 )
           Plaintiff,                              )
21
                                                   )    JOINT STIPULATION OF
22   vs.                                           )    DISMISSAL OF ACTION OF THE
23
                                                   )    INDIVIDUAL CLAIMS
     STEEL SUPPLEMENTS, INC., and                  )    WITH PREJUDICE AND THE
24   DOES 1-10, inclusive, and each of             )    PUTATIVE CLASS CLAIMS
25   them,                                         )    WITHOUT PREJUDICE
                                                   )
26
            Defendant.                             )
27                                                 )
28




                                         Stipulation of Dismissal

                                                    1
     Case 2:20-cv-11659-PA-AFM Document 20 Filed 03/10/21 Page 2 of 3 Page ID #:68




 1         NOW COME THE PARTIES by and through their attorneys to respectfully
 2   move this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
 3   individual claims and without prejudice as to the putative Class claims, pursuant to
 4
     Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
 5
     costs and attorney fees. A proposed order has been concurrently submitted to this
 6
     Court via email.
 7
     Dated: March 10, 2021                  Respectfully Submitted,
 8

 9                                          /s/ Todd M. Friedman
10
                                            Todd M. Friedman (SBN 216752)
                                            Attorney for Plaintiff
11

12
                                           /s/ Jason P. Stearns
13
                                           Jason P. Stearns (Admitted Pro Hac Vice)
14                                         Attorney for Defendant,
15
                                           Steel Supplements, Inc.

16

17                                    Signature Certification
18         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19   Policies and Procedures Manual, I hereby certify that the content of this document
20   is acceptable to counsel for Defendant and that I have obtained his authorization to
21   affix his electronic signature to this document.
22

23
     Dated: March 10, 2021
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
24

25
                                By: /s/Todd M. Friedman
26                                  TODD M. FRIEDMAN
27                                  Attorney for Plaintiff
28




                                        Stipulation of Dismissal

                                                   2
     Case 2:20-cv-11659-PA-AFM Document 20 Filed 03/10/21 Page 3 of 3 Page ID #:69




 1
                                   PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
     above-entitled cause. On March 10, 2021I served a true copy of the JOINT
 5
     STIPULATION OF DISMISSAL OF ACTION OF THE INDIVIDUAL CLAIMS
 6
     WITH PREJUDICE AND THE PUTATIVE CLASS CLAIMS WITHOUT
 7
     PREJUDICE on all counsel of record via the ECF Filing System:
 8
           Executed on March 10, 2021, at Woodland Hills, CA
 9
           [X] I hereby certify that I am a member of the Bar of the United States District
10
     Court, Central District of California.
11

12
           [ ] I hereby certify that I am employed in the office of a member of the Bar

13   of this Court at whose direction the service was made.
14         [X] I hereby certify under the penalty of perjury that the foregoing is true and
15   correct.
16

17
         By:      /s/ Todd M. Friedman
                  TODD M. FRIEDMAN, ESQ.
18                ATTORNEY FOR PLAINTIFF
19

20

21

22

23

24

25

26

27

28




                                        Stipulation of Dismissal

                                                   3
